 



Exhibit 10.6
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), entered into effective December 1,
2005, is between American Pacific Corporation., a Delaware corporation having
its principal place of business at 3770 Howard Hughes Parkway, Suite 300, Las
Vegas, Nevada 89109 (the “Company”), and Seth Van Voorhees, an individual
residing at the address set forth below his signature at the end of this
Agreement (the “Executive”) (collectively, “the parties”).
RECITALS
     1. The Company, through its subsidiary corporations, is engaged in the
manufacture of specialty chemicals, including perchlorate chemicals, sodium
azide and Halotron™ fire suppression agents, the design and manufacture of
environmental protection products and other products as may be acquired or
developed over time, active pharmaceutical ingredients and registered
intermediates for commercial customers in the pharmaceutical industry, and real
estate development.
     2. Executive has been employed by the Company since March 15, 2004, and is
currently serving as the Company’s Vice President and Chief Financial Officer.
     3. The Company desires to continue to employ Executive; to recognize
Executive’s prior contributions to the Company, particularly his role in the
Company’s acquisition of the business of Aerojet Fine Chemicals; and to assure
itself of the continued services of Executive for the term of this Agreement,
and Executive desires both to continue his employment and to increase his
knowledge and experience in order to assume even greater responsibilities with
the Company.
AGREEMENT
     ACCORDINGLY, the parties agree as follows:
     1. Period of Employment
          a. Basic Term. The Company shall continue to employ Executive to
render services to the Company in the position and with the duties and
responsibilities described in Section 2 from the date of this Agreement through
December 1, 2008 (the “Term Date”), unless Executive’s employment is terminated
sooner in accordance with Section 4 below.
          b. Annual Renewal. Each year the term and provisions of this Agreement
shall automatically extend for a total three-year period and unless either party
notifies the other in writing to the contrary at least 30 days prior to the
applicable October date that it, or he, does not want the term to so extend.

1



--------------------------------------------------------------------------------



 



     2. Position, Duties, Responsibilities
          a. Position: Executive is employed by the Company to render services
to the Company in the positions of Vice President and Chief Financial Officer,
and shall perform all services appropriate to those positions, as well as such
other services as may reasonably be assigned by the Company. The duties assigned
to the Executive may be, but need not be, the same duties that are presently
assigned to the Executive, and may be changed from time to time. Initially, the
Executive shall act as the Chief Financial Officer of the Company and shall have
all of the responsibilities and duties, including fiduciary duties, associated
with such position. In addition, during such periods of time as the Executive
serves as the Vice President or other officer of the Company, the Executive’s
service as an officer shall additionally be governed by the Company’s Bylaws
from time to time in effect, and by the laws of the state of the Company’s
incorporation. Executive shall at all times perform his duties and discharge his
responsibilities under this Agreement and under applicable law diligently and
conscientiously, and to the best of his ability, and shall direct his best
efforts to further and maximize the business and interests of the Company and
its shareholders, in accordance with sound business practices and applicable
laws and regulations. Executive shall report to the Chief Executive Officer of
the Company.
          b. Other Activities. Except upon the prior written consent of the
Company, Executive will not (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be in conflict with, or that might place
Executive in a conflicting position to that of, the Company. Without limitation,
the Executive shall not act in any advisory or other capacity for any
individual, firm, association or corporation other than the Company and its
subsidiary corporations in matters in any way pertaining to any business or
undertaking in any way similar to or competitive with the business or activities
of the Company and its subsidiary corporations. Notwithstanding the foregoing,
while the Company does not request Executive’s service on the boards of
directors of other corporations, the Company does not, in principle, object to
such service where Executive would have no conflict of interest with duties owed
to the Company.
          c. Proprietary Information. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company and its subsidiary corporations, or
its employees, clients, consultants, or business associates, which was produced
by any employee of the Company or its subsidiary corporations, in the course of
his or her employment or otherwise produced or acquired by or on behalf of the
Company or its subsidiary corporations. All Proprietary Information not
generally known outside of the Company’s organization, and all Proprietary
Information so known only through improper means, shall be deemed “Confidential
Information.” Without limiting the foregoing definition, Proprietary and
Confidential Information shall include, but not be limited to: (i) formulas,
teaching and development techniques, processes, trade secrets, computer
programs, electronic codes, inventions, improvements, and research projects;
(ii) information about costs, profits, markets, sales, and lists of customers or
clients; (iii) business, marketing, and strategic plans; and (iv) employee
personnel files and compensation information. Executive should consult any
Company procedures instituted to identify and protect certain types of
Confidential Information, which are considered by the Company to be safeguards
in addition to the protection provided by

2



--------------------------------------------------------------------------------



 



this Agreement. Nothing contained in those procedures or in this Agreement is
intended to limit the effect of the other.
          d. General Restrictions on Use. During the Period of Employment,
Executive shall use Proprietary Information, and shall disclose Confidential
Information, only for the benefit of the Company and as is necessary to carry
out his responsibilities under this Agreement. Following termination, Executive
shall neither, directly or indirectly, use any Proprietary Information nor
disclose any Confidential Information, except as expressly and specifically
authorized in writing by the Company. The publication of any Proprietary
Information through literature or speeches must be approved in advance in
writing by the Company.
     3. Compensation.
     In consideration of the services to be rendered under this Agreement,
Executive shall be entitled to the following:
          a. The Company shall continue to pay Executive as compensation for
services a base salary at the annual rate of $296,800 (which includes an
automobile allowance of $16,800), or at such higher rate as the Compensation
Committee of the Board of Directors may determine from time to time. Such salary
shall be payable in accordance with the standard payroll procedures of the
Corporation. Once the Corporation’s Compensation Committee of the Board of
Directors has increased such salary, it thereafter shall not be reduced. The
annual compensation specified in this Section 3, together with any increases in
such compensation that the Compensation Committee of the Board of Directors may
grant from time to time, is referred to in this Agreement as “Base
Compensation.”
          b. The Company (or the employing subsidiary corporation) shall review
the above Base Compensation on or about June 1 of each calendar year, and may
make any increase it deems appropriate. Any such increase shall be made
effective as soon as may be practicable following each review.
          c. Executive shall be eligible to participate in all the Company’s (or
the employing subsidiary corporation’s) benefit plans, and to receive
perquisites of employment, as established by the Company, and as may be amended
from time to time in the Company’s sole discretion at least equal to those
provided to other Company officers.
4. Termination of Employment
          a. Termination By Death. Executive’s employment shall terminate
automatically upon the death of Executive. Company shall pay to Executive’s
beneficiaries or estate, as appropriate, any compensation then due and owing,
and shall continue to pay Executive’s salary and benefits, through the second
full month after Executive’s death. As of the date of death, all stock options
available to Executive through the Term Date shall be deemed accelerated and
vested, and may be exercised by the appropriate representative beneficiary of
Executive’s estate. Thereafter, all obligations of Company under this Agreement
shall cease.

3



--------------------------------------------------------------------------------



 



Nothing in this Section shall affect any entitlement of Executive’s heirs to the
benefits of any life insurance plan or other applicable benefits.
          b. Termination By Disability. If, in the sole opinion of the Company,
Executive shall be prevented from properly performing his duties hereunder by
reason of any physical or mental incapacity for a period of more than ninety
(90) days in the aggregate in any twelve-month period, then, to the extent
permitted by law, Company may terminate Executive’s employment. Company shall
pay to Executive all compensation to which Executive is entitled up through the
last day of the month in which the 90th day of incapacity occurs, and
thereafter, all of Company’s obligations under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which he is a participant.
          c. Termination By Company Not For Cause. At any time, Employer may
terminate the Period of Employment Not For Cause for any reason by providing
Executive thirty (30) days’ advance written notice, provided that Executive
shall, in addition to all compensation due and owing through the last day
actually worked, receive the following:
             (i) The Company shall pay Executive a severance payment equal to
three years of the Executive’s then current Base Compensation. The severance
payment will be made in the form of salary continuation for three years (the
“Severance Period”), payable on the Company’s normal payroll schedule.
             (ii) All shares of stock granted to Executive and all unexercised
options to purchase Company stock that are unvested at the time of the
termination of employment shall become fully vested and exercisable.
             (iii) The amount of any payment provided for in this Section 4.c
shall not be reduced, offset or subject to recovery by the Company by reason of
any compensation earned by Executive as the result of employment by another
employer during the Severance Period so long as Executive does not violate the
provisions of Section 6.d below.
             (iv) The severance benefits described in this Section 4.c shall be
conditioned upon Executive’s continued observance of the obligations described
in Section 6.d throughout the Severance Period. Should Executive engage in or
pursue any of the activities described in Section 6.d at any time during the
Severance Period, all severance benefits described in this Section 4.c shall
cease. In addition, receipt of the benefits described in this Section 4.c are
contingent upon Executive executing a release of claims against the Company.
          d. Termination By Company For Cause. At any time, and without prior
notice, the Company may terminate Executive’s employment For Cause (as defined
below). The Company shall pay Executive all compensation then due and owing;
thereafter, all of the Company’s obligations under this Agreement shall cease.
Termination for “Cause” shall mean termination of Executive’s employment because
of Executive’s (i) involvement in fraud, misappropriation or embezzlement
related to the business or property of the company; (ii) conviction for, or
guilty plea to, a felony; (iii) willful material breach of this Agreement;
(iv) willful and continued failure to substantially perform his duties under
this Agreement,

4



--------------------------------------------------------------------------------



 



provided, however, that if such Cause is reasonably curable, the company shall
not terminate Executive’s employment hereunder unless the Company first gives
notice of its intention to terminate and the grounds of such termination, and
the Executive has not, within thirty (30) days following receipt of this notice,
cured such Cause.
          e. By Executive Not for Good Reason. At any time, Executive may
terminate the Period of Employment for any reason, with or without cause, by
providing Employer thirty (30) days’ advance written notice. Employer shall have
the option, in its complete discretion, to make termination of the Period of
Employment effective at any time prior to the end of such notice period,
provided Employer pays Executive all compensation due and owing through the last
day actually worked, plus an amount equal to the base salary Executive would
have earned through the balance of the above notice period, thereafter, all of
Employer’s obligations under this Agreement shall cease.
          f. By Executive for Good Reason. Executive may terminate, without
liability, the Period of Employment for Good Reason (as defined below), provided
Executive gives Employer ninety (90) days’ advance written notice of the reason
for termination and his intent to terminate this Agreement. During this period,
Employer shall have an opportunity to correct the condition constituting Good
Reason. If the condition is remedied within this period, Executive’s notice to
terminate shall be rescinded automatically; if not remedied, termination of the
Period of Employment shall become effective upon expiration of the above notice
period. In this event, Employer shall pay Executive all compensation due and
owing through the last day actually worked including any accrued but unused
vacation. Employer shall also have the option, in its complete discretion, to
make termination effective at any time prior to the end of the notice period,
provided that Employer pays Executive all compensation due and owing through the
balance of the notice period (not to exceed ninety (90) days). Executive shall
be entitled to exercise his right to terminate this Agreement for Good Reason
only if he gives the required notice not more than sixty (60) days after the
occurrence of the event that is the basis for the Good Reason. If Executive
terminates the Period of Employment for Good Reason pursuant to the provisions
of this Section 4.f, Executive shall receive the severance benefits described in
and pursuant to the terms of subparagraph 4.c above.
     The following shall constitute a termination by Executive for “Good
Reason”: (A) without Executive’s express written consent there is an assignment
to the Executive of any duties or the reduction of the Executive’s duties,
either of which is materially inconsistent with Executive’s position or
responsibilities with the Company in effect immediately prior to such
assignment, except in connection with the termination of employment For Cause
(as defined in Section 4.d above), or due to disability or death; (B) there is a
reduction by the Company in the Executive’s annual salary then in effect; (C) a
material reduction by the Company in the kind or level of benefits provided to
Executive under any benefit plan of the Company in which the Executive is
participating with the result that Executive’s overall benefits package is
significantly reduced; (D) any material breach by the Company of any material
provision of this Agreement; or (E) a relocation of Executive’s principal place
of employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Employer without Executive’s consent.

5



--------------------------------------------------------------------------------



 



          g. By Executive Following Change in Leadership. Executive may
terminate, without liability, the Period of Employment if another individual,
other than Executive, succeeds the current incumbent as President and Chief
Executive Officer of the Company, provided Executive gives Employer ninety
(90) days advance written notice of this reason for termination of his
employment. If Executive resigns for this reason, he will receive the larger of
(a) the benefits owed him upon occurrence of a “corporate transition,” as set
forth in Section 4.i.(iii) below, or (b) the sum of Four Hundred Thousand
Dollars ($400,000), times the number of Executive’s full years of employment at
the Company, up to a maximum payment of $1,200,000.
          h. Good Faith Commitment to Negotiate Transition Agreement. Company
and Executive mutually agree to negotiate in good faith with regard to a
Transition Agreement, which would be offered to Executive in the event that he
is replaced as Vice President and Chief Financial Officer. For his part,
Executive agrees that he will utilize his best efforts to assist in a smooth
transition to any successor Vice President and Chief Financial Officer.
          i. Corporate Transaction.
             (i) Corporate Transaction Defined. For purposes of this Agreement,
a “Corporate Transaction” shall include any of the following transactions to
which the Company is a party: (A) a merger or consolidation in which the Company
is not the surviving entity and securities representing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to holder different from those who held such securities
immediately prior to such merger; (B) the sale, transfer or other disposition of
all or substantially all of the assets of the Company in liquidation or
dissolution of the Company; (C) any reverse merger in which the Company is the
surviving entity but in which securities representing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to holder different from those who held such securities
immediately prior to such merge; or (D) any cash dividend paid by the Company
that, in the aggregate with all other dividends paid in any twelve month period,
is greater than the combined earnings of the Company for the Company’s two
fiscal years prior to such dividend payment date. In addition, a Corporate
Transaction shall also include a “Change of Control” as such term is defined in
the Company’s 2001 Stock Option Plan, a “Capital Change of the Company” as such
term is defined in the Company’s 1997 Stock Option Plan or a “Corporate Capital
Transaction” as such term is defined in the Company’s 1991 Stock Option Plan.
             (ii) Acceleration of vesting at time of Corporate Transaction.
Should a Corporate Transaction take place, all shares of stock granted to
Executive and all unexercised options to purchase Company stock granted to the
Executive that are unvested at the time of the Corporate Transaction shall
become fully vested and exerciseable.
             (iii) Benefits Upon Occurrence of Corporate Transaction. Upon the
occurrence of a Corporate Transaction and subject to the obligations in
Section 6.d.-e. below, Executive shall be entitled to the benefits described in
Section 4.c above, regardless of whether the Executive’s employment is
terminated in connection with such Corporate Transaction. In the event

6



--------------------------------------------------------------------------------



 



the event the Executive collects benefits pursuant to this Section 4.i.(iii) the
Executive shall lose the right to terminate the Agreement for Good Reason.
     5. SECTION 280G PAYMENTS; COMPLIANCE WITH SECTION 409A
          a. Gross-Up Payment. In the event it is determined that any payment or
distribution of any type to or for the benefit of the employee, pursuant to this
Agreement or otherwise, by the Corporation, any Person who acquires ownership or
effective control of the Corporation, or ownership of a substantial portion of
the assets of the Corporation (within the meaning of section 280G of the Code
and the regulations, including proposed regulations, thereunder) or any
affiliate of such Person (the “Total Payments”) would be subject to the excise
tax imposed by section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that, after payment by the Employee of all taxes, (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
          b. Determination by Accountant. All mathematical determinations and
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code and the regulations, including
proposed regulations, thereunder), in each case which determinations are
required to be made under Section 5, including whether a Gross-Up Payment is
required, the amount of such Gross-Up Payment, shall be made by an independent
accounting firm selected by the Employee from among the largest four accounting
firms in the United States (the “Accounting Firm”). The Accounting Firm shall
provide to the Corporation and to the Employee its determination (the
“Determination”), together with detailed supporting calculations regarding the
amount of any Gross-Up Payment and any other relevant matter, within ten days
after the occurrence of an event which would trigger a parachute payment, or at
such earlier time following such an event as is requested by the Employee (if
the Employee reasonably believes that any of the Total Payments may be subject
to the Excise Tax). If the Accounting Firm determines that no Excise Tax is
payable by the Employee, it shall furnish the Employee with a written statement
that such Accounting Firm has concluded that no Excise Tax is payable (including
the reasons therefore) and that the Employee has substantial authority not to
report any Excise Tax on the Employee’s federal income tax return. If a Gross-Up
Payment is determined to be payable, it shall be paid to the Employee within ten
days after the Determination is delivered to the Corporation or the Employee.
Any determination by the Accounting Firm shall be binding upon the Corporation
and the Employee, absent manifest error.
     As a result of uncertainty in the application of section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments not made by the Corporation and members of the
Corporation should have been made (“Underpayment”), or that Gross-Up Payments
will have been made by the Corporation and members of the Corporation that
should not have been made (“Overpayments”). In either such event, the Accounting
Firm shall determine the amount of the Underpayment or Overpayment

7



--------------------------------------------------------------------------------



 



that has occurred. In the case of an Underpayment, the Corporation promptly
shall pay, or cause to be paid, the amount of such Underpayment to or for the
benefit of the Employee. In the case of an Overpayment, the Employee shall, at
the direction and expense of the Corporation, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Corporation,
and otherwise reasonably cooperate with the Corporation to correct such
Overpayment; provided, however that (1) Employee shall not in any event be
obligated to return to the Corporation an amount greater than the net after-tax
portion of the Overpayment that he has retained or recovered as a refund from
the applicable taxing authorities, and (2) this provision shall be interpreted
in a manner consistent with the intent of Section 5(a), which is to make the
Employee whole, on an after-tax basis, from the application of the Excise Tax,
it being understood that the correction of an Overpayment may result in the
Employee repaying to the Corporation an amount that is less than the
Overpayment.
          c. Amendment to Comply with Section 409A. Executive agrees that the
Company may amend this Agreement (including amendments that would delay the
payment of certain amounts hereunder) to meet the requirements of Section 409A
of the Internal Revenue Code, as amplified by any Internal Revenue Service or
U.S. Treasury Department regulations or guidance, to the extent the Company in
good faith deems appropriate or advisable.
     6. Termination Obligations
          a. Return of Company’s Property. Executive hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Executive in the course of or incident to Executive’s employment,
belong to Company and shall be promptly returned to Company upon termination of
Executive’s employment.
          b. Representations and Warranties Survive Termination of Employment.
The representations and warranties contained herein, except Executive’s
obligations under Section 2.b, shall survive termination of Executive’s
employment and expiration of this Agreement.
          c. Cooperation in Pending Work. Following any termination of
Executive’s employment, Executive shall fully cooperate with Company in all
matters relating to the winding up of pending work on behalf of Company and the
orderly transfer of work to other employees of Company. Executive shall also
cooperate in the defense of any action brought by any third party against
Company that relates in any way to Executive’s acts or omissions while employed
by Company. If Executive’s cooperation in the defense of any such action
requires more than ten (10) hours of Executive’s time, the Executive and Company
shall agree on appropriate remuneration for Executive’s time and expenses.
          d. Noncompetition. Executive acknowledges and agrees that during his
employment with the Company, he has had access to confidential information and
the activities forbidden by this subsection would necessarily involve the
improper use and disclosure of this

8



--------------------------------------------------------------------------------



 



confidential information. To forestall this use or disclosure, Executive agrees
that during the Severance Period described in Section 4.c, or for two years
after the termination of Executive for reasons other than by Company Not for
Cause, Executive shall not, directly or indirectly, (i) divert or attempt to
divert from the Company (or any Affiliate) any business of any kind in which it
is engaged; (ii) employ or recommend for employment any person employed by the
Company (or any Affiliate); or (iii) engage in any business activity that is
competitive with the Company (or any Affiliate) in any state where the Company
conducts its business, unless Executive can prove that any of the above actions
was done without the use of confidential information. In addition to the above
restrictions on noncompetitive activity, and regardless of whether any use of
confidential information is involved, Executive agrees that during the Severance
Period Executive shall not, directly or indirectly, (i) solicit any customer of
the Company (or any Affiliate) known to Executive (while he was employed by the
Company) to have been a customer with respect to products or services
competitive with products or services offered by the Company; or (ii) solicit
for employment any person employed by the Company (or any Affiliate).
          e. Confidential Information.
             (i) The Executive shall never, either during the Term of the
Executive’s Employment by the Company or thereafter, use or employ for any
purpose or disclose to any other individual or entity any Confidential
Information. The Executive acknowledges and agrees that all Confidential
Information is proprietary to the Company, is extremely important to the
Company’s business, and that the use by or disclosure of such Confidential
Information to a Competitor could materially and adversely affect the Company,
its business and its customers.
             (ii) For purposes of this Agreement, the term “Company” shall refer
to the Company and each of its subsidiary corporations, and any other
corporation or entity that is owned or controlled, directly or indirectly, by
the Company or that is under common ownership or control with the Company.
             (iii) For purposes of this Agreement, the term “Confidential
Information” shall mean information in any form that is not generally known to
the public that relates to the Company’s past, present or future operations,
processes, products or services, or to any research, development, manufacture,
purchasing, accounting, engineering, marketing, merchandising, advertising,
selling, leasing, financing or business methods or techniques (including without
limitation customer lists, records of customer services, usages and
requirements, sketches and diagrams of Company or customer facilities and like
and similar information relating to actual or prospective customers) that is or
may be related thereto. All information disclosed to the Executive or to which
the Executive obtains access during any Term of the Executive’s Employment with
the Company, whether pursuant to this Agreement or otherwise, or to which the
Executive obtains access by reason of his employment by the Company, that the
Executive has a reasonable basis to believe is or may be Confidential
Information, shall be presumed for purposes of this Agreement to be Confidential
Information.

9



--------------------------------------------------------------------------------



 



     7. Notices
     All notices or other communications required or permitted hereunder shall
be made in writing and shall be deemed to have been duly given if delivered by
hand or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company:
American Pacific Corporation
3770 Howard Hughes Parkway, Suite 300
Las Vegas, NV 89109
and to Executive at:
     The Executive’s address as set forth on the signature page to this
Agreement.
     Executive and the Company shall be obligated to notify the other party of
any change in address. Notice of change of address shall be effective only when
made in accordance with this Section.
     8. Entire Agreement
     This Agreement is intended to be the final, complete, and exclusive
statement of the terms of Executive’s employment by The Company. Except for any
stock option agreements and any other agreements evidencing a loan or trust from
the Company to Executive (including but not limited to the Trust Agreement for
American Pacific Corporation, Supplemental Executive Retirement Plan dated
November 23, 1999, and the American Pacific Corporation Supplemental Executive
Retirement Plan dated January 1, 1999), this Agreement supersedes all other
prior and contemporaneous agreements and statements pertaining in any manner to
the employment of Executive and it may not be contradicted by evidence of any
prior or contemporaneous statements or agreements. To the extent that the
practices, policies, or procedures of Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control.
     9. Amendments, Waivers
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of Company other than Executive. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
     10. Assignment; Successors and Assigns
     Executive agrees that he will not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this

10



--------------------------------------------------------------------------------



 



Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest. In the event of a change in ownership or control of the Company, the
terms of this Agreement will remain in effect and shall be binding upon any
successor in interest. Notwithstanding and subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above.
     11. Severability; Enforcement
     If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.
     12. Governing Law
     The validity, interpretation, enforceability, and performance of this
Agreement shall be governed by and construed in accordance with the law of the
State of Nevada.
     13. Arbitration
     Any claim or controversy between Executive and Company or its successor
arising under or in connection with this Agreement shall be settled by
arbitration in accordance with the then current Employment Dispute Resolution
Rules of the American Arbitration Association and shall be the exclusive remedy
for all Arbitrable Claims. Company and Executive agree that arbitration shall be
held in or near Clark County, Nevada, before an arbitrator licensed to practice
law in the State of Nevada. The arbitrator shall have authority to award or
grant legal, equitable, and declaratory relief. Such arbitration shall be final
and binding on the parties. The Federal Arbitration Act shall govern the
interpretation and enforcement of this section pertaining to Arbitration.
     This Agreement to arbitrate survives termination of Executive’s employment.
     In any dispute arising under or in connection with this Agreement, the
prevailing party shall be entitled to recover all costs and reasonable
attorney’s fees.
     14. Acknowledgment of Parties
     The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

11



--------------------------------------------------------------------------------



 



     15. Date of Agreement
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
“Company”
American Pacific Corporation




/s/ John R. Gibson
John R. Gibson                    
Title: Chairman, President and CEO




“Executive”




/s/ Seth Van Voorhees
Seth Van Voorhees                    
Address:

                                                                                


                                                                                

12